DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  of U.S. Patent No. US 10,834,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above US patent does teach a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement associated with second network equipment; and based on the beam management measurement, selecting, by the first network equipment, a transmission beam to be used by the first network equipment. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to modify the independent claims of the above US patent to include similar claimed subject matter sot that the user could send transmission type recommendation data to the network node. Furthermore The recommendation data could be a recommendation to transmit data via a closed loop MIMO mode or a rank precoder mode. Such modification would allow the user equipment to facilitate the highest beam selection and subsequently improved coverage, enhanced signaling efficiency during the process.

17/455,505
10,834,773 B2
1. A method, comprising: based on configured channel state data representative of a configuration of a channel state, obtaining, by first network equipment comprising a processor, a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement associated with second network equipment; and based on the beam management measurement, selecting, by the first network equipment, a transmission beam to be used by the first network equipment.
1. A method, comprising: connecting, by first network equipment comprising a processor, a mobile equipment function of the first network equipment to second network equipment; in response to the connecting, receiving, by the first network equipment for the mobile equipment function, synchronization signal block data representative of a synchronization signal block measurement associated with a synchronization signal block; based on the synchronization signal block data, configuring, by the first network equipment, channel state data to be transmitted on a first beamwidth that is narrower than a second beamwidth associated with the synchronization signal block, resulting in configured channel state data; in response to a reference signal received power being determined to have satisfied a threshold, generating, by the first network equipment, measurement data representative of a radio resource management metric associated with the first network equipment; based on the configured channel state data, performing, by the first network equipment, a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement associated with the second network equipment; and based on the beam management measurement and in accordance with the second network equipment, selecting, by the first network equipment, a transmission beam to be used by the first network equipment.
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: configuring channel state data representative of a state of a channel, resulting in configured channel state data; based on the configured channel state data, performing a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, selecting a transmission beam to be used by first network equipment.
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: connecting a mobile equipment function, of first network equipment, to second network equipment; in response to a reference signal received power being determined to have satisfied a function with respect to a threshold, transmitting, to the second network equipment, measurement data representative of a radio resource management metric associated with the first network equipment; in response to the connecting, receiving, for the mobile equipment function, synchronization signal block data representative of a synchronization signal block measurement associated with a synchronization signal block; in response to the receiving, configuring channel state data to be transmitted on a first beamwidth that is narrower than a second beamwidth associated with the synchronization signal block data, resulting in configured channel state data; based on the configured channel state data, performing a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, selecting a transmission beam to be used by the first network equipment.

15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, selecting a transmission beam to be used by first network equipment.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: facilitating connecting a mobile device function, of first network equipment, to second network equipment; in response to a current reference signal received power being determined to be less than a previous reference signal received power, facilitating transmitting, by the first network equipment to the second network equipment, measurement data representative of a radio resource management metric associated with the first network equipment; in response to the facilitating the connecting, facilitating receiving, for the mobile device function, synchronization signal block data representative of a synchronization signal block measurement; based on the synchronization signal block data, configuring channel state data to be transmitted on a first beamwidth that is narrower than a second beamwidth associated with the synchronization signal block data, resulting in configured channel state data; based on the configured channel state data, facilitating performing a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, facilitating selecting a transmission beam to be used by the first network equipment.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  U.S. Patent No. US 11,212,858 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above US patent does teach a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement associated with second network equipment; and based on the beam management measurement, selecting, by the first network equipment, a transmission beam to be used by the first network equipment. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to modify the independent claims of the above US patent to include similar claimed subject matter sot that the user could send transmission type recommendation data to the network node. Furthermore The recommendation data could be a recommendation to transmit data via a closed loop MIMO mode or a rank precoder mode. Such modification would allow the user equipment to facilitate the highest beam selection and subsequently improved coverage, enhanced signaling efficiency during the process.


17/455,505
11,212,858 B2
1. A method, comprising: based on configured channel state data representative of a configuration of a channel state, obtaining, by first network equipment comprising a processor, a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement associated with second network equipment; and based on the beam management measurement, selecting, by the first network equipment, a transmission beam to be used by the first network equipment.
1. A method, comprising: receiving, by first network equipment comprising a processor, synchronization signal block data, for a mobile equipment function of the first network equipment, representative of a synchronization signal block measurement associated with a synchronization signal block; based on the synchronization signal block data, configuring, by the first network equipment, channel state data to be transmitted via a first beamwidth that is narrower than a second beamwidth associated with the synchronization signal block, the configuring resulting in configured channel state data; in response to a reference signal received power being determined to have satisfied a function with respect to a threshold value, generating, by the first network equipment, measurement data representative of a radio resource management metric associated with the first network equipment; based on the configured channel state data, performing, by the first network equipment, a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement associated with a second network equipment being connected to the mobile equipment function; and based on the beam management measurement and in accordance with the second network equipment, selecting, by the first network equipment, a transmission beam to be used by the first network equipment.
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: configuring channel state data representative of a state of a channel, resulting in configured channel state data; based on the configured channel state data, performing a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, selecting a transmission beam to be used by first network equipment.
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response to a reference signal received power being determined to have satisfied a function with respect to a threshold, transmitting, to first network equipment that is connected to a mobile equipment function of second network equipment, measurement data representative of a radio resource management metric associated with the second network equipment; receiving, for the mobile equipment function, synchronization signal block data representative of a synchronization signal block measurement associated with a synchronization signal block; in response to the receiving, configuring channel state data to be transmitted via a first beamwidth that is narrower than a second beamwidth associated with the synchronization signal block data, the configuring resulting in configured channel state data; based on the configured channel state data, performing a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, selecting a transmission beam to be used by the first network equipment.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, selecting a transmission beam to be used by first network equipment.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: in response to a current reference signal received power being determined to be less than a previous reference signal received power, facilitating transmitting, by first network equipment to second network equipment, measurement data representative of a radio resource management metric associated with the first network equipment; facilitating receiving, for a mobile device function of the first network equipment that is connected to the second network equipment, synchronization signal block data representative of a synchronization signal block measurement; based on the synchronization signal block data, configuring channel state data to be transmitted on a first beamwidth that is narrower than a second beamwidth associated with the synchronization signal block data, the configuring resulting in configured channel state data; based on the configured channel state data, facilitating performing a radio resource measurement, wherein the radio resource measurement comprises a beam management measurement; and based on the beam management measurement, facilitating selecting a transmission beam to be used by the first network equipment.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633